Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-29-2006

In Re: Alton Brown
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1677




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"In Re: Alton Brown " (2006). 2006 Decisions. Paper 1369.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1369


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HPS-49       (March, 2006)                                 NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                        NO. 06-1677
                                     ________________

                               IN RE: ALTON D. BROWN,
                                                Petitioner
                                    __________________

                       On Petition for Writ of Mandamus from the
           United States District Court for the Western District of Pennsylvania
                       (Related to W.D. Pa. Civ. No. 03-cv-00289)
                                   __________________

                   Submitted Under Rule 21, Fed. R. App. Pro.
                                March 10, 2006
          BEFORE: SCIRICA, Chief Judge, WEIS and GARTH, Circuit Judges

                                  Filed: March 29, 2006

                                _______________________

                                       OPINION
                                _______________________

PER CURIAM.

              Alton Brown, proceeding pro se, has filed a petition for a writ of mandamus

asking us to reverse several rulings of the District Court in his civil rights action, and to

stay the District Court proceedings. For the reasons that follow, we will deny the petition.

              Brown filed a civil rights complaint claiming, among other things, that the

conditions of his confinement in the Long Term Segregation Unit at the State



                                               1
Correctional Institution in Pittsburgh, Pennsylvania constituted cruel and unusual

punishment, and that correctional officers retaliated against him for his legal actions. In

March 2005, we vacated a District Court order dismissing Brown’s third amended

complaint for a failure to satisfy the pleading requirements of Federal Rule of Civil

Procedure 8, finding his pro se complaint intelligible and organized by claim.

              In his mandamus petition, Brown complains that, on remand, the District

Court improperly denied his motion for appointment of counsel and motion to strike the

defendants’ answer to his complaint, refused to make explicit discovery rulings, and

improperly granted summary judgment for some of the defendants.

              Although Brown contends that he is seeking an order requiring the District

Court to comply with our remand order, he is actually seeking review of the District

Court’s rulings. We will not issue a writ of mandamus if relief may be granted by way of

an ordinary appeal. In re Ford Motor Co., 110 F.3d 954, 957 (3d Cir. 1997). Brown may

seek relief by way of an ordinary appeal after the District Court enters a final order.

              Accordingly, we will deny the petition for a writ of mandamus. Brown’s

motion to stay the District Court proceedings is denied.




                                              2